EACO CORPORATION CORPORATE PROFILE About The Company EACO Corporation (the “Company”) was incorporated under the laws of the State of Florida in September of 1985. At January 2, 2008, the Company owns two restaurant properties, one located in Orange Park, Florida (the “Orange Park Property”) and one in Brooksville, Florida (the “Brooksville Property”).Both of these properties were vacant at fiscal year end.A tenant was found for the Brooksville Property with the lease period commencing on January 9, 2008.The Company is obligated for leases of two restaurant locations, one located in Tampa, Florida (the “Fowler Property”) and another located in Deland, Florida (the “Deland Property”).The Deland Property is subleased to a restaurant operator while the Fowler Property was vacant at fiscal year end.In addition, the Company owns an income producing real estate property held for investment in Sylmar, California (the “Sylmar Property”) with two industrial tenants. The Company invests a portion of its available cash in marketable securities.The Company maintains an investment account to effect these transactions.Investments are made based on a combination of fundamental and technical analyses primarily using a value-based investment approach.The holding period for investments usually ranges from 30 days to 24 months.The Company, by action of the Chairman of the Board of Directors (the “Chairman” or “Chairman of the Board”), has occasionally purchased marketable securities using margin debt.In determining whether to engage in transactions on margin, the Company’s Chairman evaluates the risk of the proposed transaction and the relative returns offered thereby.If the market value of securities purchased on margin were to decline below certain levels, the Company would be required to use additional cash from its operating account to fund a margin call in its investment account.The Company’s Chairman reviews the status of the investment account on a regular basis, and analyzes such margin positions and adjusts purchase and sale transactions as necessary to ensure such margin calls are not likely. You may contact the Company by writing to EACO Corporation, 1500 North Lakeview Avenue,
